         Case 1:08-cr-01092-DC Document 149 Filed 05/27/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   May 27, 2020

BY ECF
Hon. Denny Chin
United States Circuit Judge
United States Court of Appeals for the Second Circuit
40 Foley Square
New York, New York 10007

Re: United States v. Shereshevsky et al, 08 Crim. 1092 (DC)

Dear Judge Chin:

       The Government writes to attach as Exhibit A the additional victim communications the
Government has received since filing its opposition on May 22. The communications have been
redacted to preserve privacy.
.


                                            Respectfully Submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney


                                        by: /s/ Kevin Mead
                                            Kevin Mead
                                            Assistant United States Attorney
                                            (212) 637-2211


CC:    Richard Levitt, Counsel for Joseph Shereshevsky (by ECF)
